Citation Nr: 1226040	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial separate disability rating for right knee scar, status post arthrotomy, prior to March 24, 2012, and an initial disability rating in excess of 10 from that date. 

2.  Entitlement to an initial disability rating in excess of 20 percent for lateral instability, right knee. 

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision issued in May 2009, the RO granted service connection for degenerative joint disease, right knee, status post arthrotomy with scar and assigned a 10 percent disability evaluation effective September 16, 2008.  

In a May 2012 rating decision, the RO granted service connection for lateral instability of the right knee and assigned a 20 percent disability rating, effective September 16, 2008.  At the same time, the RO separately evaluated the right knee scar, status post arthrotomy, as 10 percent disabling, effective March 24, 2012.  

As the Veteran has disagreed with the rating assigned for his right knee disability, including the scar, the Board has recharacterized the issue as stated on the title page. 

Although relevant medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Virtual VA eFolder, the Board notes that the Veteran's claims were subsequently readjudicated in a May 2012 supplemental statement of the case that included consideration of such records.  

The issues of entitlement to increased initial ratings for right knee lateral instability and degenerative joint disease as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 24, 2012, the Veteran's right knee scar, status post arthrotomy did not manifest as a deep or nonlinear scar, did not cause limitation of motion, was not unstable or painful, and did not cover more than 144 square inches.

2.  From March 24, 2012, the Veteran's right knee scar, status post arthrotomy, did not result in limitation of motion and did not cover an area of 12 square inches. 


CONCLUSIONS OF LAW

1.  Prior to March 24, 2012, the criteria for an initial separate disability for right knee scar, status post arthrotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804; 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7.

2.  From March 24, 2012, the criteria for an initial disability rating in excess of 10 percent for right knee scar, status post arthrotomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804; 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal here arises from a disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not contended that there is any additional relevant evidence to be obtained for the appeals period.  The Veteran was provided with VA examinations in October 2008 and March 2012.  These examination reports, along with the additional treatment records and lay statements in evidence, provide enough information regarding the symptoms of the Veteran's service-connected scar disability to appropriately adjudicate the claim.

II.  Legal Criteria & Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Effective October 23, 2008, the rating criteria for scars were revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118 ).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date. Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his representative to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

Under the applicable regulations, to receive a compensable disability rating for scars, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).

Clinical records dated from December 2008 to March 2012 from the VA Medical Center in Hampton show no specific treatment referable to the Veteran's right knee scar.

On October 2008 VA examination, the examiner noted that there was a 10 cm x 0.5 cm level scar on the right knee.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  

On VA examination dated March 24, 2012, the examiner noted that there was one scar and indicated that it was painful.  The Veteran reported that it sometimes felt like pins and needles.  There was no evidence of an unstable scar.  The scar was on the right anterior lateral knee, adjacent to patella.  It was linear and measured 6.9 cm.  There was no evidence that the scar resulted in limitation of function or caused other symptoms.

Prior to March 24, 2012, the evidence weighs against a finding that the scar from the right knee scar, status post arthrotomy warrants a compensable rating.  On October 2008 VA examination, the examiner noted that the Veteran's right knee scar was not tender on examination, and the Veteran has not contended that the scar was painful during this time.  Additionally, the evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating prior to March 24, 2012, for right knee scar, status post arthrotomy.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2008). 

Prior to March 24, 2012, as the preponderance of the evidence is against the Veteran's claim for a separate compensable rating for right knee scar, status post arthrotomy, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

From March 24, 2012, the Veteran's right knee scar, status post arthrotomy, is rated at 10 percent under Diagnostic Code 7804, the maximum disability rating under that code.  Under the applicable (earlier) regulations, to receive a disability rating in excess of 10 percent for scars on the thigh, the scar must be deep or cause limitation of motion and cover an area exceeding 12 square inches (77 sq. cm).  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804 (2007).

The evidence does not show deep or nonlinear scars covering more than 12 square inches.  Therefore, the Veteran is not entitled to a higher initial disability rating in excess of 10 percent for right knee scar, status post arthrotomy.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804 (2007).

From March 24, 2012, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for right knee scar, status post arthrotomy, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  When the Veteran's scar became symptomatic and he began to exhibit pain and tenderness associated with the scar, he was assigned a separate evaluation for these symptoms, which are addressed in those rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Prior to March 24, 2012, a separate initial disability rating for right knee scar, status post arthrotomy is denied.

From March 24, 2012, an initial disability rating in excess of 10 percent for right knee scar, status post arthrotomy is denied.


REMAND

At the March 2012 VA examination, the examiner reported that he was unable to perform repetitive-use testing of the Veteran's right knee because he was experiencing moderate to severe knee pain.  However, the examiner then indicated that following repetitive-use testing that there was no additional limitation in the range of motion of the knee and lower leg.  The examiner also reported that after repetitive use, the right knee had less movement than normal, weakened movement, and pain on movement.  Yet, the examiner did not report the range of motion in degrees after repetitive-use testing.  In light of the examiner's conflicting reports of the Veteran being unable to perform range of motion testing after repetitive-use, then reporting that after repetitive-use testing the Veteran did not having any additional limitation in motion, but had pain on movement, less movement than normal, the examination is inadequate for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. §§ 4.10.  Therefore, a new VA examination is necessary.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, on the March 2012 VA exam, the examiner reported that the Veteran's right knee impacted his ability to work and that he stopped working in 2006.  As such, a TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra. 

As the Veteran's TDIU claim under Rice is partly reliant upon his service-connected right knee disability and the evaluation assigned for such, the Board observes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the TDIU claim is also being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for appropriate VA orthopedic examination(s) to ascertain the present severity of his service-connected right knee disability.  The examination is to be conducted by an examiner that has not previously examined the Veteran.  The relevant evidence in the claims file and the Virtual VA eFolder shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported.

The examiner is requested to review all pertinent records associated with the claims file, including the Virtual VA eFolder, and offer comments and an opinion as to the severity of the service-connected right knee disabilities.

The examiner must conduct all necessary testing of each joint, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination.  If feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the respective joint is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  (The examiner is highly encouraged to estimate the degree of any such additional loss, as a "best guess" is more useful to the Board than a lack of response.)

The examiner must specify whether the Veteran has any instability in the respective joints and, if so, the degree thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The VA examiner must also state whether the Veteran's service-connected right knee disability, alone or in concert with his other service-connected disabilities (he is also service-connected for PTSD), renders him unable to secure or follow a substantially gainful occupation.  

In providing this opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by any nonservice-connected disability.  

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

2.  After completion of the above, review the record to ensure the remand instructions have been completed as directed above.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

3.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


